PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
asUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/483,522
Filing Date: 10 Apr 2017
Appellant(s): Reinicker et al.



__________________
Nilay S. Dalal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 1, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 30-31, 33, 37, 39, 43, 46, 48, 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600 (already of record)) in view of Byl et al (WO 2013/122986 (already of record)).
Regarding claims 30-31, 33, 37, 39, 43, 46, 48, 51-53, Ng et al teaches ion implantation of a composition comprising a mixture of up to 95vol% of a dopant gas such as germanium tetrafluoride, boron trifluoride or silicon tetrafluoride and the balance inert/other gases (Col. 1, Lines 5-10; Col. 3, Lines 18-30, 51-56).  Ng et al further teaches argon or xenon (Col. 3, Line 25).  However, Ng et al fails to specifically disclose the claimed assistant species and an isotopically enriched dopant gas.
In the same field of endeavor, Byl et al teaches an ion implanter to provide a dopant in a substrate with a co-flow gas mixture with the dopant gas such as CH4, GeH4, and SiH4 (which satisfies claimed (i), (ii), (iii), and (iv) in the instant claims) (Paragraph 10) in order to enhance the operational character of the ion implanter with at least one recipe transition, beam stability, source life, beam uniformity, beam current and cost of ownership relative to the dopant gas without any additional gas or co-flow gas (Paragraph 18).  Byl et al further teaches the dopant source gas can be isotopically enriched (Paragraph 82).  
4, GeH4, and SiH4 in Ng et al in view of Byl et al in order to enhance the operational character of the ion implanter with at least one recipe transition, beam stability, source life, beam uniformity, beam current and cost of ownership relative to the dopant gas without any additional gas or co-flow gas as taught in Byl et al (Paragraph 18) and because the broad teachings of Ng et al encompass the combination of other gases with the dopant gas.
With regard to an isotopically enriched dopant gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an isotopically enriched dopant gas in Ng et al in view of Byl et al in order to enhance the performance and lifetime of the boron doped ion source.

Claims 34-36, 41-42, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600) in view of Byl et al (WO 2013/122986 (already of record)) as applied to claims 30-31, 33, 37, 39, 43, 46, 48, 51-53 above, and in further view of Mayer et al (US Patent Application 2013/0264492 (already of record)).
Regarding claims 34-36, 41-42, 44, Ng et al and Byl disclose the invention substantially as claimed.  Ng et al and Byl teach the features above.  However, Ng et al and Byl fail to specifically disclose Si2H6, SiH3Cl and SiH2Cl2.
In the same field of endeavor, Mayer et al teaches compositions useful as ion implantation systems comprising dopants, co-dopants and diluent gases having higher beam 2H6, SiH3Cl and SiH2Cl2 (Paragraphs 26-32).
With regard to Si2H6, SiH3Cl and SiH2Cl2, it would have been obvious to one of ordinary skill in the art to have provided/substituted Si2H6, SiH3Cl and SiH2Cl2 as an assistant species (co-dopant) in Ng et al and Byl et al in view of Mayer et al in order to provide higher beam currents and performance advantages as taught in Mayer et al (Paragraphs 9-11, 26-32).

Claims 45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600 (already of record)) in view of Byl et al (WO 2013/122986 (already of record)) as applied to claims 30-31, 33, 37, 39, 43, 46, 48, 51-53 above, and in further view of Kaim et al (US Patent Application 2012/0142174 (already of record)).
Regarding claims 45 and 50 Ng et al and Byl disclose the invention substantially as claimed.  Ng et al and Byl teach the features above.  However, Ng et al and Byl fail to specifically disclose diborane.
In the same field of endeavor, Kaim et al teaches compositions useful as ion implantation systems comprising dopants, co-dopants and diluent gases having higher beam currents and performance advantages by providing isotopically enriched dopants, co-dopants and diluent gases (Abstract, Paragraphs 34-38).  Mayer et al further teaches a dopant gas, co-dopant gases such as diborane (Paragraphs 48-49, 73).
.

Claims 32, 40, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600 (already of record)) in view of Byl et al (WO 2013/122986 (already of record)) as applied to claims 30-31, 33, 37, 39, 43, 46, 48, 51-53 above, and in further view of Zhu et al (CN 1188813 (already of record)).
Regarding claims 45 and 50, Ng et al and Byl disclose the invention substantially as claimed.  Ng et al and Byl teach the features above.  However, Ng et al and Byl fail to specifically disclose carbon disulfide.
In the same field of endeavor, Zhu et al teaches ion implantation of sulfur containing compounds with CS2 (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted carbon disulfide in Ng et al and Byl et an in view of Zhu et al in order to provide a ion implanting/doping assistant species to the substrate.  Simple substitution of one assistant doping material for another would only be obvious the ordinary artisan.

Claims 38 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US Patent 6,756,600 (already of record)) in view of Byl et al (WO 2013/122986 (already of .
Regarding claims 38 and 49, Ng et al and Byl disclose the invention substantially as claimed.  Ng et al and Byl teach the features above.  However, Ng et al and Byl fail to specifically disclose digermane.
In the same field of endeavor, Moslehi teaches germane doping sources for ion implantation into substrates such as digermane (Abstract, Col. 3, Line 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted digermane in Ng et al and Byl et an in view of Moslehi et al in order to provide a ion implanting/doping assistant species to the substrate.  Simple substitution of one assistant doping material for another would only be obvious the ordinary artisan.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The provisional rejection over claims 30-31, 34, 51-53 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/483,479 is withdrawn.
(2) Response to Argument
With respect to the obviousness rejection over Ng et al in view of Byl et al, Appellant argues that they have demonstrated unexpectedly and surprisingly higher levels of the ion beam current when using the claimed composition compared to that generated solely from a dopant source.  The Examiner respectfully disagrees with the above argument because the 72GeF4 and 25vol% CH3F, Examples 2 and 3 comprise 70vol% GeF4 and 30vol% CH3F and Example 4 comprises BF3 and Si2H6 (the volume percent of the components in the composition for Example 4 are not specified in the specification) whereas the instant claims are broad and allow for any amount of dopant source and assistance species as long as the dopant source is present in a majority based on the total volume.  It has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227.  
Appellant further argues that Ng et al only teaches the addition of inert gases which improve the life expectancy of the ion source chamber.  Appellant further argues that although Ng et al teaches recites “The balance of the mixture is an inert gas or a combination of inert gases and other gases”, one of ordinary skill in the art would under that the other gases must mean those cleaning gases that are capable or removing deposits.  The Examiner respectfully disagrees with the above argument because while Ng et al does teach the addition of inert gases which provide a cleansing effect and ultimately improves the life expectancy of the source chamber, Ng et al still teaches the addition of other gases and doesn’t require the other gas to be  “cleansing gas” as Appellant asserts.  
Appellant further argues that the term “other gases” doesn’t reasonably suggest an “assistance species”.  Appellant further argues that the “assistant species” of the present invention do not clean deposits and there is no suggestion in Ng et al to use an assistance species as the instant claims recites.  The Examiner respectfully disagrees with the above In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The above rejection states Ng et al does not explicitly teach assistant species and the combination of Ng et al in view of Byl et al makes the combination of a dopant source and an assistant species obvious.
Appellant further argues that Byl et al is limited to a carbon based dopant source for carbon ion implantation.  Appellant further argues that the carbon based species of Byl et al are not cleaning gases and nothing in Ng et al would have prompted incorporation of a carbon based species as taught in Byl et al.  The Examiner respectfully disagrees with the above argument because Ng et al already teaches up to 95vol% of a dopant gas such as germanium tetrafluoride, boron trifluoride or silicon tetrafluoride and the balance inert or other gases.  Byl et al is used as a secondary reference to teach that it is known in the art to add co-flow gas with dopant gases, wherein the co-flow gases (instantly claimed assistant species) include CH4, GeH4 and SiH4 in order to enhance the operational character of the ion implanter with at least one recipe transition, beam stability, source life, beam uniformity, beam current and cost of ownership relative to the dopant gas without any additional gas or co-flow gas (Paragraphs 10, 18).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It would only be obvious 4, GeH4 and SiH4 as taught in Byl et al to the ion implantation composition of Ng et al comprising a dopant in order to enhance the operational character of the ion implanter with at least one recipe transition, beam stability, source life, beam uniformity, beam current and cost of ownership of the ion implantation dopant composition of Ng et al, especially given that Ng et al teaches the incorporation of other gases (Col. Lines 23-24).  Byl et al specifically teaches these enhancements are based upon the addition of a co-flow or additional gas with a dopant gas compared to the dopant gas without an additional gas or co-flow gas.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  
Appellant further argues that prior to the emergence of the present invention, other species have not been utilized with halide gases given the expected drawback of dilution.  The Examiner respectfully disagrees with the above argument as Ng et al specifically teaches that it is advantageous to dilute the ion plasma of the reactive halide species (dopant species) in order to reduce the thinning failure mechanism.  
Appellant further argues that there is no reason to expect the technical benefits listed in paragraph 18 of Byl because Byl et al teaches the benefits are based upon the carbon dopant species being in a major amount and nothing in Byl et al provides motivation or reasonable expectation of success to combine with carbon based dopant species therein.  The Examiner respectfully disagrees for the same reasons as explained above, the Byl et al reference is utilized to teach CH4, GeH4 and SiH4 as known co-flow/additional/other gases in dopant ion 4, GeH4 and SiH4 as co-flow gases (Pg, 4, Lines 6-8).
Appellant further argues hindsight.  In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant further argues that the obviousness rejection is not proper because the combination yields more than predicable results and the instant invention unexpectedly generated superior beam current when a dopant source is paired with an assistance species.  The Examiner respectfully disagrees with the above argument because Byl et al already teaches that it is known in the art to add co-flow gas with dopant gases, wherein the co-flow gases include CH4, GeH4 and SiH4 in order to enhance the operational character of the ion implanter with at least one recipe transition, beam stability, source life, beam uniformity, beam current and cost of ownership relative to the dopant gas without any additional gas or co-flow gas (Paragraphs 10, 18).  Moreover, as recited above, the instant claims are not commensurate in scope with Examples 1-4 and Figures 1-3 in the instant specification.  It has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227.  

Appellant further argues one of ordinary skill in the that art would not have been prompted to incorporate a carbon based species in Byl et al in a lesser amount that the halide based dopant because this would not enable carbon ion implantation.  Appellant further argues that nowhere does Byl et al suggest the ability to use the carbon based dopant source not in the majority amount in the mixture.  The Examiner respectfully disagrees with the above argument because as recited above, the Byl et al reference is utilized to teach CH4, GeH4 and SiH4 as known co-flow/additional/other gases in dopant ion implantation compositions, not for the carbon based dopant.  Byl et al specifically recites CH4, GeH4 and SiH4 as co-flow gases, not as a carbon based dopant (Pg, 4, Lines 6-8).
With respect to the obviousness rejection over Ng et al in view of Byl in further view of Mayer et al, Ng et al in view of Byl et al in further view of Kaim et al, Ng et al in view of Byl et al 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
Conferees:
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761                       

/KATARZYNA I WYROZEBSKI/Patent Examiner, TC1700                                                                                                                                                                                                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.